 

Exhibit 10.3

 



IRREVOCABLE PROXY

 

Upon the occurrence of an Event of Default which has not been cured or waived,
the undersigned, the registered and beneficial owner of the below described
membership interests of TCA Royalty Foods I, LLC, a Florida limited liability
company (“Pledged Company”), hereby makes, constitutes and appoints, TCA Special
Situations Credit Strategies ICAV, a Irish collective asset vehicle (the
“Pledgee”), with full power to appoint a nominee or nominees to act hereunder
from time to time, the true and lawful attorney and proxy of the undersigned to
vote ___% of the membership interests of the Pledged Company, at all annual and
special meetings of the Pledged Company or take any action by written consent
with the same force and effect as the undersigned might or could do, hereby
ratifying and confirming all that the said attorney or its nominee or nominees
shall do or cause to be done by virtue hereof.

 

The said membership interests have been pledged (the “Pledge”) to the Pledgee
pursuant and subject to a Pledge and Escrow Agreement, dated and effective as of
December ____, 2019, by and between the undersigned and the Pledgee.

 

This power and proxy is coupled with an interest and is irrevocable and shall
remain irrevocable so long as the Pledge is outstanding and is in full force and
effect.

 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be duly
executed on December ____, 2019.

 

  PACIFIC VENTURES GROUP, INC.       By:   Name: Shannon Masjedi   Title: Chief
Executive Officer

 

 

 

 

 

